Citation Nr: 0633419	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  03-16 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for Arnold-Chiari 
Malformation.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1971 to November 
1974.

This matter initially came before the Board from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied his 
claim for service connection for Arnold-Chiari Malformation.  
After the veteran appealed, the Board denied the claim in 
January 2005, but in July 2006 the Court of Appeals for 
Veterans Claims (Court) vacated and remanded the Board's 
decision pursuant to a July 2006 Joint Motion.

Based on the instructions in the Joint Motion, this claim is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The Board's January 2005 denial of the veteran's claim noted 
that the only document in the claims folder from the 
veteran's active service was the separation physical 
examination.  The remaining service medical records (SMRs) 
appear to have been lost after they were reviewed by the 
veteran's accredited representative as explained in the 
January 1981 rating decision and September 1981 statement of 
the case (SOC) relating to a claim not at issue on this 
appeal.

Acknowledging VA's obligation under the VCAA to obtain 
records in the custody of a Federal department or agency 
(including SMRs) under 38 C.F.R. § 3.159(c)(2), the Board 
found that because the National Personnel Records Center 
(NPRC) had already provided the SMRs and they were 
subsequently lost, a remand would only result in additional 
burdens on VA with no benefit to the veteran because a new 
request to the NPRC (which did not have the SMRs) would not 
produce the SMRs.  Board Decision, at 5 (January 6, 2005) 
(citing Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
However, the Joint Motion found that the record did not 
indicate that the NPRC had advised VA that the SMRs do not 
exist, or that VA had determined that further efforts to 
obtain them would be futile, or that VA notified the veteran 
that the records could not be obtained, and VA therefore 
failed to comply with 38 C.F.R. §§ 3.159(c)(2) and (e).  
Joint Motion at 2-3.  The Joint Motion also noted that the 
Board's finding that there was no reasonable prospect that a 
query to the NPRC would yield any more records was not 
supported by the record.  Id. at 3.

The above findings in the Joint Motion require that the Board 
remand the claim to again seek to obtain all of the SMRs, 
and, if VA concludes that they do not exist or further 
efforts to obtain them would be futile, to provide the 
veteran with appropriate notice pursuant to 38 C.F.R. 
§ 3.159(e)(1) (2006).  In addition, as noted in the Board's 
January 2005 decision, the RO's June 2001 VCAA letter did not 
expressly contain the fourth element of the notice 
requirement as explained in Pelegrini v. Principi, 18 Vet. 
App. 112,120-121 (2004) (VA must request or tell the claimant 
to provide any evidence in his or her possession that 
pertains to the claim, i.e., to "give us everything you've 
got").  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  While the letter may have nevertheless adequately 
conveyed this concept to the veteran, on remand the AMC 
should send a new VCAA letter that explicitly complies with 
the fourth element.  This new VCAA letter should also take 
account of all other applicable VCAA-related precedent, 
including Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, the claim is remanded for the following 
development and consideration:  

1.  Send the veteran a new letter that 
explains the application of the VCAA to 
his claim for service connection for 
Arnold-Chiari Malformation.  This letter 
should comply with all applicable 
precedent, including, but not limited to, 
the recent case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Request a copy of the veteran's SMRs 
from the NPRC.  Explain in the letter to 
the NPRC that the SMRs were at one time 
in VA's possession and that it appears 
they were lost at the time of his 
representative's review of these records 
around January 1981.  Ask the NPRC, if it 
cannot locate the SMRs, to so certify and 
to suggest other possible locations for 
these documents, and request the SMRs 
from any organization that the NPRC 
suggests and any other organization that 
may have copies, such as the Army.

3.  If, after making continued efforts to 
obtain the SMRs including those described 
above, the AMC concludes that it is 
reasonably certain they do not exist or 
that further efforts to obtain them would 
be futile, the AMC must provide the 
veteran with written notice of that fact.  
That notice must contain the information 
specified in 38 C.F.R. §§ 3.159(e)(i) 
through (iv) (2006).

4.  Then, review any additional evidence 
and readjudicate the claim, under all 
appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental SOC. No action by the veteran is required 
until he receives further notice. The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development. The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


